     Case 3:18-cv-02084-K Document 13 Filed 11/14/18                Page 1 of 3 PageID 118



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

UBIQUITOUS CONNECTIVITY, LP,

        Plaintiff,
                                                       CIVIL ACTION NO. 3:18-CV-02084-K
v.

TXU ENERGY RETAIL COMPANY LLC,

       Defendant.



         DEFENDANT TXU ENERGY RETAIL COMPANY LLC’S UNOPPOSED
             MOTION TO SET ASIDE CLERK’S ENTRY OF DEFAULT

        Defendant TXU Energy Retail Company LLC (“TXU”) files this Motion to Set Aside

Clerk’s Entry of Default (“Motion”) on the basis that TXU has not been properly served with

Plaintiff Ubiquitous Connectivity, LP’s (“Plaintiff” or “Ubiquitous”) Complaint [Dkt. No 1] in the

above-captioned case. TXU further objects to Plaintiff’s Request for Entry of Default [Dkt. No.

11] and the Clerk’s Entry of Default [Dkt. No. 12] on the basis that attempted service on TXU was

defective. Plaintiff did not serve TXU’s Registered Agent or otherwise properly serve TXU with

process in this case. TXU respectfully requests that the Court set aside the Clerk’s Entry of Default

[Dkt. No. 12] because attempted service on TXU was insufficient.

        1.      On August 10, 2018, Plaintiff filed its Complaint [Dkt. No 1] in this case.

        2.      Upon information and belief, Plaintiff attempted to serve TXU by serving CT

Corporation System (“CT Corporation”) on September 11, 2018. [Dkt. No. 10].

        3.      On September 11, 2018, CT Corporation was not TXU’s Registered Agent for

Service of Process. See Exhibit A, Affidavit of Cecily Gooch. On August 16, 2018, TXU filed a

Statement of Change of Registered Office/Agent with the Texas Secretary of State—notifying the


DEFENDANT TXU ENERGY RETAIL COMPANY LLC’S
UNOPPOSED MOTION TO SET ASIDE CLERK’S ENTRY OF DEFAULT                                        - Page 1
   Case 3:18-cv-02084-K Document 13 Filed 11/14/18                 Page 2 of 3 PageID 119



public that TXU’s Registered Agent changed to Capitol Corporate Services, Inc. (“Capitol

Services”). See id. and Exhibits A-1 and A-2.

       4.      On November 14, 2018, TXU’s counsel, Casey Moore, reached out to opposing

counsel via email and telephone to attempt to resolve these issues without the Court’s involvement

and requested withdrawal of the Request for Entry of Default [Dkt. No. 11], but counsel were

unable to confer before the Clerk filed its Entry of Default [Dkt. No. 12]. Counsel have now

conferred regarding the issues raised in this Motion and have reached an agreement regarding

Service of Process on TXU.

       5.      TXU respectfully requests that the Clerk’s Entry of Default be set aside on the basis

that TXU was not properly served.




Dated: November 14, 2018                         Respectfully submitted,

                                                 TXU ENERGY RETAIL COMPANY LLC



                                                 By: /s/ Casey L. Moore
                                                     Casey L. Moore
                                                     Casey.Moore@vistraenergy.com
                                                     Texas Bar No. 24055997

                                                       Vistra Energy Corp.
                                                       6555 Sierra Drive
                                                       Irving, Texas 75039
                                                       Telephone: 972.556.8452
                                                       Facsimile: 972.556.6119

                                                 ATTORNEY FOR DEFENDANT
                                                 TXU ENERGY RETAIL COMPANY LLC




DEFENDANT TXU ENERGY RETAIL COMPANY LLC’S
UNOPPOSED MOTION TO SET ASIDE CLERK’S ENTRY OF DEFAULT                                      - Page 2
   Case 3:18-cv-02084-K Document 13 Filed 11/14/18                 Page 3 of 3 PageID 120



                             CERTIFICATE OF CONFERENCE

       The undersigned hereby certifies that on November 14, 2018 counsel for TXU conferred

with Plaintiff’s counsel and they are not opposed to the relief requested herein.



                                                     /s/ Casey L. Moore
                                                     Casey L. Moore



                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing

document has been served on November 14, 2018, to all counsel of record who are deemed to have

consented to electronic service via the Court’s CM/ECF system.



                                                     /s/ Casey L. Moore
                                                     Casey L. Moore




DEFENDANT TXU ENERGY RETAIL COMPANY LLC’S
UNOPPOSED MOTION TO SET ASIDE CLERK’S ENTRY OF DEFAULT                                  - Page 3
